Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
References Cited in Prior Art Rejections 
The following references are cited in the prior art rejections set forth below and are referred to as noted:
Proux, US 20190005050 A1, published on 2019-01-03, hereinafter Proux.
Wong et al., “Document analysis system.” IBM J. Res. Dev., 26: 647–656, 1982, hereinafter Wong.  
Kavukcuoglu et al., US 20200184316 A1, published on 2020-06-11, hereinafter Kavukcuoglu.
Segalovitz et al., US 20170083762 A1, published on 2017-03-23, hereinafter Segalovitz.  
Hasegawa et al., JP 2010061587 A, published on 2010-03-18 (machine translation), hereinafter Hasegawa.
Dalyac et al., US 20180300576 A1, published on 2018-10-18, hereinafter Dalyac.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 8-10, 12, 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Proux in view of Wong.
Regarding claim 1, Proux discloses a computer-implemented method for document processing optimization, (Proux: Figs. 2-3, [0027, 0116]) the computer- implemented method comprising: 
identifying a plurality of input pages each associated with a related input document of a plurality of input documents; (Proux: Fig. 3, [0031, 0046, 0055]. Identifying pages of each document is implied by OCR. “[0031] Briefly, the OCR component 50 preprocesses the scanned input documents 32, 34, 40, 42 to identify characters and their locations on each document page”.)
for each input page of the plurality of input pages, generating a segmented page, (Proux: [0031-0032, 0056, 0100]. “[0032] The block extractor 52 may process each of the document pages 32 to identify a set of content blocks 70, 72, 74, 76, etc. (FIG. 4), each block including a set of the identified characters. This may include segmenting each document page based on the identified characters.”
wherein generating the segmented page for a particular input page of the plurality of input pages comprises: 
identifying one or more page segments in the particular input page, wherein each page segment of the one or more page segments is associated with a relative location within the particular input page; (Proux: [0031-0032, 0056, 0100]. “[0100] In some embodiments, other features may be taken into account, such as the order or positioning of text content blocks.”)

generating the segmented page as a data object that describes, for each page segment of the one or more page segments, the relative location for the page segment Proux: [0031-0032, 0056, 0100])
processing each segmented page for an input page of the plurality of input pages using a trained encoder model in order to generate a fixed-dimensional representation of the input page; (Proux: S124 in Fig. 3, [0049-0052, 0094-0096]. “[0095] The dimensionality of the encodings can be at least 10, or at least 20, or at least 50, or at least 100, and in some embodiments, may be up to 1000 or up to 500.” The encodings are interpreted as the claimed fixed-dimensional representation. The dictionary generated by the dictionary generator based on training documents ([0049-0050]) is interpreted as the claimed “trained encoder model”.
determining, based at least in part on each fixed-dimensional representation for an input page of the plurality of input pages, a plurality of document clusters, wherein each document cluster of the plurality of document clusters comprises a related subset of the plurality of documents; (Proux: S128 in Fig. 3, [0084, 0107-110]. “[0060] At S128, the test documents 40, 42 are clustered, based on their encodings/similarities, by the clustering component 62.”)
determining a plurality of processing groups, wherein: 
(i) each processing group of the plurality of processing groups is associated with one or more related document clusters of the plurality of document clusters, (Proux: [0113]. “In one embodiment clusters of documents may be assigned to different processing workflows.” The cluster or clusters assigned to a processing workflow is interpreted as a processing group. )
(ii) each processing group of the plurality of processing groups comprises a subset of the plurality of input documents that is associated with at least one of the one or more related document clusters for the processing group, (Proux: [0113]. This is implied by the disclosure that “clusters of documents may be assigned to different processing workflows.” Since there are different processing workflows, each of the different processing workflows processes a subset of the clusters which is interpreted, as discussed above, a processing group which therefore comprises “a subset of the plurality of input documents” as claimed.
(iii) each processing group of the plurality of processing groups is associated with an assigned processing agent of a plurality of processing agents; (Proux: [0113]. This is also implied by the disclosure that “clusters of documents may be assigned to different processing workflows”, since the instructions of each workflow corresponds to each assigned processing agent) and 
performing the document processing optimization based at least in part on the plurality of processing groups. (Proux: [0113]. “In one embodiment clusters of documents may be assigned to different processing workflows.” The claimed performing act is the execution of the different processing workflows.)
Proux does not disclose explicitly 
for each page segment of the one or more page segments, determining a content pixel density ratio; and 
generating the segmented page as a data object that describes, for each page segment of the one or more page segments, the relative location for the page segment and the content pixel density ratio for the page segment.
But Wong teaches, in the same field of endeavor of document processing, for each page segment of the one or more page segments, determining a content pixel density ratio, (Wong: Fig. 2 and calculated features on page 650. The claimed content pixel density ratio is interpreted as the  disclosed “ratio of the number of block pixels to the area of the surrounding rectangle”, i.e., S = BC/(xy).) and generating the segmented page as a data object that describes, for each page segment of the one or Wong: pages 649-651. In particular, segmented page in Fig. 2 is represented as a data object as shown in Table 1 together with the calculated “features … used to classify the block”. Table 1 shows at least the relative locations xmin and ymin and the class of each block based at least on the calculated features including S.) It is also noted that Proux discloses in [0100] that “other features may be taken into account, such as the order or positioning of text content blocks.” These other features such as the claimed “relative location” and “content pixel density ratio” may become important in a more generic application scenario involving more general document types having more complex page contents as shown in Fig. 2 of Wong. The method disclosed by Proux may be extended to these more generic application scenarios by incorporating the segmented page generation techniques taught by Wong without changing the working of either Proux’ overall method or Wong’s segmented page generation technique. In other words, one can simply substitute the segmented page generation technique from Proux, which applies to the specific scenario shown in Fig. 4 of Proux, with the segmented page generation technique from Wong, which applies to the more generic scenario shown in Fig. 2 of Wong, to yield no more than predictable use of prior art elements according to their established functions. Particularly, one of ordinary skill in the art would have recognized that the specific scenario shown in Fig. 4 of Proux is a special case of the more generic scenario shown in Fig. 2 of Wong, and that the method from Proux can take into account of other features such as relative locations of segmented blocks (Proux: [0100]). One of ordinary skill in the art would be motivated to combine Proux with Wong, since the inclusion of 
Therefore, it would have been obvious to combine Proux with Wong to obtain the invention as specified in claim 1. 
Regarding claim 3, Proux {modified by Wong} discloses the computer-implemented method of claim 1, wherein the segmented page for the particular input page is configured to describe each content pixel density ratio for a page segment of the one or more page segments in the particular input page as a grayscale value. (Wong: Fig. 2 has black and white pixels only. See discussions on pages 649-651 regarding segmentation, measurements and features.) 
Regarding claim 5, Proux {modified by Wong} discloses the computer-implemented method of claim 1, wherein determining the plurality of document clusters comprises: identifying a plurality of document pairs, wherein each document pair of the plurality of document pairs comprises a first document of the plurality of input documents and a second document of the plurality of input documents; for each document pair of the plurality of document pairs, determining a cross-document similarity score based at least in part on each fixed-dimensional representation for an input page in a first subset of the plurality of input pages that is associated with the first document in the document pair and each fixed-dimensional representation for an input page in a second subset of the plurality of input pages that is associated with the second document in the document pair; and determining the plurality of document clusters based at least in part on each cross- document similarity score for a document pair of the plurality of document pairs. (Proux: [0037-0038, 0044, 0059, 0102-0108]. “[0059] At S126, optionally, similarity is computed between pairs of test documents 40, 42, based on their encodings 46, by the similarity computation component 60.”) 
 Regarding claim 8, Proux {modified by Wong} discloses the computer-implemented method of claim 1, wherein performing the document processing Proux: [0113]. This is implied by the disclosure that “clusters of documents may be assigned to different processing workflows”, since each of these different processing workflows is performed on the documents assigned to it)
Regarding claim 9, Proux {modified by Wong} discloses the computer-implemented method of claim 1, wherein identifying one or more page segments in the particular input page comprises processing the particular input page using a recursive page segmentation algorithm. (Proux: [0075]. “Other techniques may be used for extracting blocks which take as input the OCR output and use geometric or typographical features (font type, font size, etc.) to identify consistent elements of a page. Some of these methods first cut the page into large segments and progressively cut them into smaller sizes.” Here progressively segmenting the page into smaller sizes is interpreted as the claimed “recursive page segmentation algorithm”.)
Claims 10, 12 and 15-16 are the apparatus (Proux: Fig. 1) claims, respectively, corresponding to the method claims 1, 5 and 8-9. Therefore, since claims 10, 12 and 15-16 are similar in scope to claims 1, 5 and 8-9, claims 10, 12 and 15-16 are rejected on the same grounds as claims 1, 5 and 8-9.
Claims 17 and 19 are the computer program product or computer-readable storage medium (Proux: Fig. 1 and [0041]) claims, respectively, corresponding to the method claims 1 and 5. Therefore, since claims 17 and 19 are similar in scope to claims 1 and 5, claims 17 and 19 are rejected on the same grounds as claims 1 and 5.

Claims 2, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Proux {modified by Wong} as applied to claims 1, 10 and 17, respectively, and further in view of Kavukcuoglu.
Regarding claim 2, Proux {modified by Wong} discloses the computer-implemented method of claim 1, wherein generating the trained encoder model (Proux: [0048-0051]) comprises: 
for Proux: [0049]. Initial dictionary = encoder model)


updating parameters of the encoder model Proux: [0050]. Condensed dictionary = updated encoder model)
Proux {modified by Wong} does not disclose explicitly:
for each training page of a plurality of training pages, determining a training fixed-dimensional representation using an encoder model;
processing each training fixed-dimensional representation for a training page of the plurality of training pages using a decoder model in order to generate a plurality of reconstructed pages, wherein the plurality of reconstructed pages comprise a reconstructed page for each training page of the plurality of training pages; 
determining an error measure for the encoder model based at least in part on the plurality of training pages and the plurality of reconstructed pages; and 
updating parameters of the encoder model in accordance with the error measure in order to generate the trained encoder model.
However, Kavukcuoglu teaches, in the analogous art of generating data representations via trained encoder and decoder neural networks, wherein generating the trained encoder model (Kavukcuoglu: Fig. 4) comprises:
for each training data item of a set of training data, determining a training fixed-dimensional representation using an encoder model; (Kavukcuoglu: 402-404 in Fig. 4, [0078-0080]. Latent embedding vectors = fixed-dimensional representation)
processing each training fixed-dimensional representation for a training data item of the set of training data using a decoder model in order to generate a plurality of reconstructed data items, wherein the plurality of reconstructed data items comprise a reconstruction for each training data items of the set of training data; (Kavukcuoglu: 406 in Fig. 4, [0081-0082].
determining an error measure for the encoder model based at least in part on the plurality of training data items and the plurality of reconstruction of training data items; (Kavukcuoglu: [0084].) and 
updating parameters of the encoder model in accordance with the error measure in order to generate the trained encoder model. (Kavukcuoglu: 406 in Fig. 4, [0083-0084].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Proux {modified by Wong}’s disclosure with Kavukcuoglu’s teachings by combining the method for document processing optimization (from Proux {modified by Wong}) with the technique of generating the trained encoder model (from Kavukcuoglu) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the method for document processing optimization would still work in the way according to Proux {modified by Wong} and the technique of generating the trained encoder model would continue to function as taught by Kavukcuoglu. In fact, the inclusion of Kavukcuoglu's technique of generating the trained encoder model would provide a practical and alternative implementation of the method for document processing optimization and as a result would enable be better and more flexible method for document processing optimization due to additional ways of training the encoder model made available by including the technique from Kavukcuoglu. 
Therefore, it would have been obvious to combine Proux {modified by Wong} with Kavukcuoglu to obtain the invention as specified in claim 2.
Claims 11 and 18 are the apparatus (Proux: Fig. 1) and computer program product or computer-readable storage medium (Proux: Fig. 1 and [0041]) claims, respectively, corresponding to the method claim 2. Therefore, since claims 11 and 18 are similar in scope to claim 2, claims 11 and 18 are rejected on the same grounds as claim 2.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Proux {modified by Wong} as applied to claim 1 and further in view of Segalovitz.
Regarding claim 4, Proux {modified by Wong} discloses the computer-implemented method of claim 1, wherein generating the segmented page of the particular input page further comprises: subsequent to generating the segmented page, updating the segmented page by performing Wong: Fig. 2. As discussed on page 649 (right column, 2nd paragraph from bottom), two bit-maps in Fig. 2(b) and Fig. 2(c) are combined in a logical AND operation, which results in a segmented page. This resulting segmented page is then updated by applying additional “horizontal smoothing using the RLSA (Cs = 30)” to produce “the final segmentation result illustrated in Fig. 2(d).”) 
Proux {modified by Wong} does not disclose explicitly down-sampling (horizontal smoothing) on the segmented page. However, down-sampling a page is well-known and commonly practiced in the image processing art for various reasons including to simplify and accelerate the process as evidenced by the prior art of Segalovitz (Segalovitz: [0210]).
Segalovitz: [0210]) 
Therefore, it would have been obvious to combine Proux {modified by Wong} with Segalovitz to obtain the invention as specified in claim 4.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Proux {modified by Wong} as applied to claim 5 and further in view of Hasegawa.
Regarding claim 6, Proux {modified by Wong} discloses the computer-implemented method of claim 5, wherein determining the cross-document similarity score for a particular document pair of the plurality of document pairs (Proux: [0059, 0102-0108]
for each page pair of a plurality of page pairs that comprises a first input page in the first subset associated with the particular document pair and a second input page in the second subset associated with the particular document pair, determining a cross-page similarity score based at least in part on the fixed-dimensional representation for the first input page in the page pair and the fixed-dimensional representational for the second input page in the page pair; (Proux: [0059, 0102-0108])

Proux {modified by Wong} but Hasegawa teaches, in the analogous art of determining similar documents, determining a similar-page count for the particular document pair based at least in part on a count of the plurality of page pairs whose respective cross-page similarity scores exceeds a cross- page similarity threshold; (Hasegawa: Table 1. The cross-page similarity score between two pages is disclosed as “the ratio of the page text that is the same as the page text of the selected document data” (see 2nd paragraph on page 6 of the machine translation) with the threshold of 50% or 75% shown in Table 1 of the original Japanese document.) and determining the cross-document similarity score based at least in part on the similar-page count and a total count of the plurality of input pages. (Hasegawa: see Table 2 in the original Japanese document, the last paragraph on page 8 and the first 3 paragraphs on page 9 of the machine translation. In the example, the cross-document similarity score is 80 with similar page count of 8 and total page count of 10.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Proux {modified by Wong}’s disclosure with Hasegawa’s teachings by combining the method for document processing optimization (from Proux {modified by Wong}) with the technique of similar document determination (from Hasegawa) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the method for document processing optimization would still work in the way according to Proux {modified by Wong} and the technique of similar document determination would continue to function as taught by Hasegawa. In fact, the inclusion of Hasegawa's technique of similar document determination would provide a practical and alternative implementation of the method for document processing optimization and would enable be better and more flexible method for document processing optimization with the alternative and additional implementation from Hasegawa. 
Therefore, it would have been obvious to combine Proux {modified by Wong} with Hasegawa to obtain the invention as specified in claim 6.

Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Proux {modified by Wong} as applied to claims 1, 10 and 17, respectively, and further in view of Dalyac.
Regarding claim 7, Proux {modified by Wong} discloses the computer-implemented method of claim 1, wherein determining the plurality of document clusters comprises: performing Proux: [0037-0038, 0044, 0059, 0102-0108]. “[0059] At S126, optionally, similarity is computed between pairs of test documents 40, 42, based on their encodings 46, by the similarity computation component 60.”)  
Proux {modified by Wong} further teaches generating initial dictionary based on training documents and then generating condensed dictionary based on the initial dictionary (Proux: [0049-0050]) but does not disclose explicitly performing t-distributed stochastic neighbor embedding on each fixed-dimensional representation for an input page of the plurality of input pages to generate a reduced-dimensional representation for each input page of the plurality of input pages; clustering each reduced-dimensional representation for an input page of the plurality of input pages into a plurality of page clusters. However, dimensionality reduction by t-distributed stochastic neighbour Dalyac: [0010, 0090-0093])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Proux {modified by Wong}’s disclosure with Dalyac’s teachings by combining the method for document processing optimization (from Proux {modified by Wong}) with the technique of dimensionality reduction by t-distributed stochastic neighbour embedding (from Dalyac) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the method for document processing optimization would still work in the way according to Proux {modified by Wong} and the technique of dimensionality reduction by t-distributed stochastic neighbour embedding would continue to function as taught by Dalyac. In fact, the inclusion of Dalyac's technique of dimensionality reduction by t-distributed stochastic neighbour embedding would provide a practical and alternative implementation of the method for document processing optimization and would enable be better and faster method for document processing optimization due to dimensionality reduction technique from Dalyac to enable the document clustering based on reduced-dimensional representations. 
Therefore, it would have been obvious to combine Proux {modified by Wong} with Dalyac to obtain the invention as specified in claim 7.
Claims 14 and 20 are the apparatus (Proux: Fig. 1) and computer program product or computer-readable storage medium (Proux: Fig. 1 and [0041]) claims, .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shin et al., "Classification of document pages using structure-based features." International Journal on Document Analysis and Recognition 3, no. 4 (2001): 232-247. 

    PNG
    media_image1.png
    545
    610
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    220
    545
    media_image2.png
    Greyscale

Cesarini et al., "Encoding of modified X-Y trees for document classification," Proceedings of Sixth International Conference on Document Analysis and Recognition, 2001, pp. 1131-1136, doi: 10.1109/ICDAR.2001.953962. 

    PNG
    media_image3.png
    642
    630
    media_image3.png
    Greyscale

Gordo et al. (US 20110137898 A1): A document classification method comprises: (i) classifying pages of an input document to generate page classifications; (ii) aggregating the page classifications to generate an input document representation, the aggregating not being based on ordering of the pages; and (iii) classifying the input document based on the input document representation. A page classifier for use in the page classifying operation (i) is trained based on pages of a set of labeled training documents having document classification labels. In some such embodiments, the pages of the set of labeled training documents are not labeled, and the page classifier training comprises: clustering pages of the set of labeled training documents to generate page clusters; and generating the page classifier based on the page clusters. (Abstract)
Chen (US 20210357680 A1): A computing device classifies unclassified observations. A first batch of unclassified observation vectors and a first batch of classified observation vectors are selected. A prior regularization error value and a decoder reconstruction error value are computed. A first batch of noise observation vectors is generated. An evidence lower bound (ELBO) value is computed. A gradient of an encoder neural network model is computed, and the ELBO value is updated. A decoder neural network model and an encoder neural network model are updated. The decoder neural network model is trained. The target variable value is determined for each observation vector of the unclassified observation vectors based on an output of the trained decoder neural network model. The target variable value is output. (Abstract
Manohar et al. (US 10095677 B1): Disclosed are techniques and systems to detect a layout of a source document. A process may include receiving content from a first page and a second page of the source document, designating sections in each page along a first direction of the page, and assigning similar sections to a group. For the group, the process may proceed by dividing sections for each page into discrete portions associated with 2D coordinate areas, and identifying sets of 2D coordinate areas for the discrete portions that contain content. The number of times each portion contains some content may be compared to a threshold to determine a layout of the group of sections. (Abstract)

    PNG
    media_image4.png
    341
    619
    media_image4.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG NIU whose telephone number is (571)272-9592.  The examiner can normally be reached on Monday - Friday, 8am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FENG NIU/Primary Examiner, Art Unit 2669